Citation Nr: 0534680	
Decision Date: 12/23/05    Archive Date: 01/10/06

DOCKET NO.  99-11 449A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for back disability 
with degenerative joint disease of the sacroiliac joint.

2.  Entitlement to service connection for a bilateral elbow 
disability.

3.  Entitlement to service connection for a bilateral ankle 
disability.

4.  Entitlement to service connection for a left knee 
disability.

5.  Entitlement to an initial, compensable rating for iritis.

6.  Entitlement to an increased rating for residuals of 
patellar tendonitis, right anterior tibial tuberosity, 
currently evaluated as 10 percent disabling.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel


INTRODUCTION

The veteran had active military service from October 1979 to 
October 1982.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from multiple rating decisions.  

In February 1999, the RO denied service connection for a back 
disorder and for bilateral iritis, as well as denied a 
compensable rating for service-connected residuals of right 
patellar tendonitis.  The veteran filed a notice of 
disagreement in March 1999 and the RO issued a statement of 
the case (SOC) in June 1999.  In June 1999, the veteran filed 
a substantive appeal in which he  requested a Board hearing 
in Washington, D.C.  In August 1999, a hearing was held at 
the RO before a local hearing officer; a transcript of that 
hearing is of record.  Later, in October 1999, the RO granted 
service connection and assigned a 0 percent (noncompensable) 
rating  and awarded a 10 percent rating for the residuals of 
right patellar tendonitis, effective July 3, 1998 (the date 
of claim for increase).  The veteran filed a notice of 
disagreement with the October 1999 rating decision in March 
2000.  The RO issued SOC was issued in May 2000, and the 
veteran filed a substantive appeal in June 2000.

In May 2000, the RO denied service connection for left knee, 
bilateral elbow, and bilateral ankle disorders.  The veteran 
filed a notice of disagreement in June 2000.  In February 
2002, the RO readjudicated the issues of service connection 
for left knee, bilateral elbow, and bilateral ankle disorders 
pursuant to the Veterans Claims Assistance Act of 2000 
(addressed in more detail below), and issued a SOC later that 
month.  The veteran filed  a substantive appeal in July 2002.

As the veteran has perfected an appeal as to the initial 
rating assigned for iritis, the Board has characterized this 
issue in accordance with the decision in Fenderson v. West, 
12 Vet. App. 119, 126 (1999) (distinguishing appeals from 
original awards from claims for increased ratings), which 
requires consideration of the evidence since the effective 
date of the grant of service connection.  

In February 2003, the Board notified the veteran of a hearing 
scheduled for him in June 2003, in Washington, D.C.  The 
notification letter was forwarded to the veteran's mailing 
address of record as of February 2003; however, the United 
States Postal Service returned the letter to the Board as 
undeliverable, and the veteran has not contacted the Board to 
provide a new address.  Therefore, the Board will proceed to 
review the issues on appeal as though the request for a 
hearing had been withdrawn.  See 38 C.F.R. § 20.702(d) 
(2004).

In July 2003, the Board remanded these matters for additional 
evidentiary development.  After accomplishing the requested 
development, the RO continued the denial of each claim (as 
reflected in the April 2005 SSOC), and returned the matters 
to the Board.    


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate each of the claims on appeal has been 
accomplished.

2.  Service medical records include evidence of a single 
episode of back strain, but do not reflect any complaints, 
findings, or diagnoses related to the left knee, ankles, or 
elbows.

3.  There are no post-service diagnoses of any specific ankle 
or left disability.  

4.  Bilateral elbow tendonitis was diagnosed many years after 
service and there is no medical evidence or opinion that 
links current tendonitis  to service.

5.  The only medical evidence on the question of a 
relationship between any current back disability and service 
weighs against the claim.  

6.  Reiter's syndrome, to which some musculoskeletal 
complaints have been attributed, is not shown to be related 
to service.  

7.  The medical evidence reflects active pathology of iritis 
on July 1, 1998, without any evidence of associated pain, 
vision impairment beyond 20/60 in one eye and 20/30 in the 
other, rest-requirements, or incapacity.  

8.  Since the September 25, 1998, there has been no  evidence 
of signs or symptoms of iritis..

9.  Residuals of patellar tendonitis, right anterior tibial 
tuberosity, include subjective complaints of pain, stiffness, 
and swelling, but no objective evidence of laxity, 
subluxation, limited or painful motion, instability, 
fatigability, functional loss due to pain, atrophy, or 
incoordination..


CONCLUSIONS OF LAW

1.  The criteria for service connection for a back disability 
with degenerative joint disease of the sacroiliac joint are 
not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2004).

2.  The criteria for service connection for a bilateral elbow 
disability are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2004).

3.  The criteria for service connection for a bilateral ankle 
disability are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2004).

4.  The criteria for service connection for a left knee 
disability are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2004).

5.  The criteria for an initial, compensable evaluation for 
iritis, for the period from July , 1, 1998 to September 24, 
1998, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 
4.7, 4.21, 4.84a, Diagnostic Codes 6003, 6009 (2004).

6.  The criteria for a compensable evaluation for iritis, 
from September 25, 1998, have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.3, 4.7, 4.21, 4.84a, Diagnostic Codes 6003, 
6009 (2004).

7.  The criteria for a rating higher than 10 percent for 
residuals of patellar tendonitis, right anterior tibia 
tuberosity are not  met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 
4.7, 4.21, 4.71a, Diagnostic Code 5257 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Assist and Notify

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on each claim on appeal has 
been accomplished.  

Through the June 1999, May 2000, and February 2002 SOCs, 
October 1999 and April 2005 supplemental SOCs (SSOCs), and 
the RO's letters of March 2000, March 2001, August 2003, 
September 2003, and April 2004, the RO notified the veteran 
and his representative of the legal criteria governing the 
claims on appeal, ; the evidence that has been considered in 
connection with the appeal, and the bases for the denial of 
the claims.  After each, they were given the opportunity to 
respond.  Hence, the Board finds that the veteran has 
received sufficient notice of the information and evidence 
needed to support the claims, and has been afforded ample 
opportunity to submit such information and evidence. 

The Board also finds that the notice letters of March 2000, 
March 2001, August 2003, September 2003, and April 2004 
satisfy the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  To that end, the RO notified the veteran 
that VA was required to make reasonable efforts to obtain 
medical records, employment records, or records from other 
Federal agencies.  The letters also requested that he submit 
medical evidence since service and to identify and provide 
the necessary releases for any medical providers from whom he 
wished the RO obtain medical records and consider evidence.  
The veteran was also notified to send in any relevant 
evidence to substantiate his claims.  Pursuant to the 
aforementioned documents, the veteran also has been afforded 
the opportunity to present evidence and argument in support 
of his claims. 

The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that proper VCAA 
notice should notify the veteran of: (1) the evidence that is 
needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by VA; (3) the evidence, if any, to be 
provided by the claimant; and (4) a request by VA that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim(s).  As explained above, all of 
these requirements have been met in the instant case.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002) requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  

In the present case, the documents meeting the VCAA's notice 
requirements were provided both before and after the rating 
action on appeal.  However, the Board finds that any lack of 
pre-adjudication notice in this case has not prejudiced the 
veteran in any way.  In this regard, the Board points out 
that the Court has also held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  The Board finds that, in this case, the 
delay in issuing the section 5103(a) notice was not 
prejudicial to the veteran because it did not affect the 
essential fairness of the adjudication, in that his claim was 
fully developed and re-adjudicated after notice was provided.

As noted above, the RO issued the June 1999, May 2000, and 
February 2002 SOCs and the October 1999 and April 2005 SSOCs, 
notified the veteran what was needed to substantiate his 
claims, and also identified the evidence that had been 
considered with respect to his claims.  Moreover, the RO 
notified the veteran of VA's duties to notify and assist in 
its letters of March 2000, March 2001, August 2003, September 
2003, and April 2004.  After the notice letters, SOCs, and 
SSOCs the veteran was afforded an opportunity to respond.

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist the veteran in connection with any of 
the claims on appeal.  .  The veteran's service medical 
records, as well as VA Medical Center (VAMC) treatment 
records, and private medical records, have been associated 
with the claims file.  Furthermore, copies of VA examination 
reports are of record.  Significantly, neither the veteran 
nor his representative has identified, and the record does 
not otherwise indicated, any additional, existing evidence 
that is pertinent to any claim that needs to be obtained. 

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's adjudication of the claim is harmless.  Id.; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on each of the claims on appeal.  



II. Service connection

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or from aggravation of a pre-
existing injury or disease in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be 
granted for a disability diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
that was incurred in or aggravated by service.  38 C.F.R. §§ 
3.102, 3.303(d).  Service connection requires findings as to 
the existence of a current disability and of a connection 
between the veteran's service and the disability.  Watson v. 
Brown, 4 Vet. App. 309 (1993).

The veteran contends that he has disabilities of the back, 
ankles, and left knee that are related to service.  However, 
upon consideration of all of the evidence, the Board finds 
that there is insufficient evidence to support his claims.

A.  Ankles,  elbows, and left knee

Service medical records reflect complaints, findings, or 
diagnoses related to disabilities of the ankles, elbows, or 
left knee.

Post service, a  May 1983 VAX-ray report revealed normal 
findings of the veteran's left knee.  

Records dated in June and July 1999 note the veteran's 
complaints of bilateral elbow and knee pain, but do not 
reflect any specific findings or diagnosis of disability.

A March 2004 VA examination report indicates that the veteran 
was not aware of any specific problems with his elbows or 
ankles, but did indicate back pain that radiated to his 
ankles.  While the examiner's impressions included bilateral 
elbow and ankle disorders, the physician specifically noted 
that there were no findings, on examination, suggestive of 
disorders.  The physician opined that it was possible; 
therefore, at least as likely as not that Reiter's syndrome 
was the cause of the veteran's orthopedic complaints.  [VA 
medical records reflect that Reiter's syndrome was first 
diagnosed in September 1998].

Since some of the medical history reported by the March 2004 
examiner was incorrect, the veteran underwent another VA 
examination in December 2004 that included the specific 
request that the physician review medical records in the 
veteran's claims file.  The report of that examination 
reflects that the veteran again reported that he had no 
problems with his ankles, left knee, and elbows.  However, 
the veteran did indicate, in reference to his elbows, that 
his joints locked up about twice a week and that he had some 
joint pain.  The physician's impression was that there were 
no problems with the veteran's left knee and ankles, but he 
opined that there was some mild tendonitis of the veteran's 
elbows.  He further indicated that even though the veteran 
had a diagnosis of Reiter's syndrome, it did not mean that 
all musculoskeletal problems were related to it.  He pined 
that, with the exception of SI (sacroiliac) joints, none of 
the veteran's musculoskeletal complaints were related to 
Reiter's syndrome.

Initially, the Board finds that the medical evidence does not 
reflect any current diagnosis of any specific ankle or left 
knee disability relative to the ankles or left knee.  While 
the record does raises a question as to whether the veteran's 
orthopedic complaints (to include with respect to the ankles 
and the left knee) are related to Reiter's syndrome-first 
diagnosed  in September 1998-the Board need not resolve this 
question in connection with claims for service connection for 
left knee and ankle disabilities. fact remains that Reiter's 
syndrome was not diagnosed until many years after service, 
and there is no medical evidence linking any such disorder to 
service.

As regards the elbows, the Board notes that the veteran was 
first diagnosed with bilateral elbow tendonitis in December 
2004, which was more than twenty years after separation from 
service, and there is no medical indication that any disorder 
is related to service.   Again, there were no elbow 
complaints in service or for many years thereafter, there is 
no medical evidence to even suggests the existence of a 
relationship bilateral elbow tendonitis and service.

B.  Back

While the circumstances surrounding the veteran's back 
disability are somewhat different, the outcome is the same.  
There was a single episode of back strain noted in service, 
which was due to heavy lifting.  Private medical records from 
Roger Quinlan, M.D., dated in November 1994 contain the 
veteran's first documented complaints of back pain since he 
separated from service.  The assessment was low back strain.  

A VA X-ray  report dated in October 1998 revealed 
degenerative changes in the sacroiliac joint.  In April 1999, 
he complained of a one-week history of back pain and strain 
after playing ball.  The assessment was lumbosacral strain 
with a history of chronic back pain.  In February 2004, he 
complained of mid-back pain that began the previous week 
after he finished shoveling show.

The March and December 2004 examiners noted the veteran's 
complaints that his low back pain began in service and has 
continued ever since.  X-rays in March 2004 revealed no back 
abnormality other than the degenerative changes in the 
sacroiliac joint that were first noted in 1998.  The March 
2004 examiner diagnosed possible lumbosacral sprain/strain 
injury, although there were no specific examination findings 
suggestive of back pain.  The opinion was that it was not at 
least as likely as not that the veteran's sacroiliac joint 
disease was the result of an in-service injury or disease.

The December 2004 examiner's impression was that the 
veteran's low back problem was more likely due to the SI 
joint fusion seen on x-rays.  He opined that there was no 
nexus between 1982 and 1994 when the veteran sustained low 
back strain.  As noted previously, this physician did 
indicate that there was a relationship between the veteran's 
SI joints and Reiter's syndrome.  

As shown above, both physicians indicated that there was no 
relationship between the veteran's in-service injury and his 
current low back problems.  Specifically, the December 2004 
examiner found that there was no relationship between the in-
service back strain and the back strain that occurred post-
service.  As for the sacroiliac joint disease, he found that 
it was related to Reiter's syndrome rather than service.  As 
mentioned previously, there was no evidence of this disease 
is service and it was diagnosed many years after service.  
Similarly, the March 2004 examiner opined that the veteran's 
sacroiliac joint disease was not related to the veteran's in-
service injury.  While this physician's opinions are 
considered less persuasive that the December 2004 physician's 
opinions, as discussed earlier, in this instance it appears 
that the March 2004 opinion supports the conclusion made by 
the other physician.  Hence, while it may be less persuasive, 
it is still provides support to opinions offered in December 
2004.  

The Board notes that, specific to the back, the veteran 
testified, in August 1999, that his back hurt a lot in 
service and as a result he was put on a physical profile for 
approximately one month.  He stated that after the initial 
occurrence his back hurt twice a year and lasted from two to 
three weeks.  The veteran also testified about how his back 
problems affect his activities.  Despite his testimony, the 
medical evidence simply does not support the veteran's claim 
for service connection.

C.  Conclusion

While the veteran specifically offered testimony with respect 
to back, the Board has considered the veteran's assertions in 
connection with each claim for service connection.  While the 
Board does not doubt the sincerity of his beliefs that 
service connection for each of the claimed conditions is 
warranted, as a layperson without the appropriate medical 
training and expertise, he is not competent to provide a 
probative opinion on a medical matter-to include the 
diagnosis, or opinion as to etiology, of a specific 
disability.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge"). 

Upon consideration of the competent evidence, the Board must 
conclude that each claims for service connection must be 
denied.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine; however, as 
competent medical evidence does not support any of the 
claims, that doctrine is not applicable..  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).

III. Higher Ratings 

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, in 
the Fenderson decision, the Court noted an important 
distinction between an appeal involving the veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where the 
question for consideration is propriety of the initial 
evaluation assigned, evaluation of the medical evidence since 
the grant of service connection and consideration of the 
appropriateness of "staged rating" (i.e., assignment of 
different ratings for distinct periods of time, based on the 
facts found) is required.  See Fenderson, 12 Vet. App. at 
126.  




A.  Iritis

The veteran contends that his iritis warrants a rating higher 
than the noncompensable rating initially assigned.

Iritis is found under Diagnostic Code 6003.  Specific 
diseases of the eye listed under Diagnostic Codes 6000 - 6009 
are rated pursuant to the rating criteria of Diagnostic Code 
6009, unhealed injuries of the eye.  According to the 
criteria, the disability, in chronic form, is to be rated 
from 10 percent to 100 percent for impairment of visual 
acuity or field loss, pain, rest-requirements, or episodic 
incapacity, combining an additional rating of 10 percent 
during continuance of active pathology.  The minimum rating 
during active pathology is 10 percent.  38 C.F.R. § 4.84a, 
Diagnostic Codes 6000 - 6009.  The best distant vision 
obtainable after best correction by glasses will be the basis 
of rating for visual acuity.   38 C.F.R. § 4.75 (2004).  A 
compensable rating for loss of visual acuity requires that 
corrected vision at least be 20/40 in one eye and 20/50 in 
the other.   38 C.F.R. § 4.84(a), Diagnostic Codes 6078, 6079 
(2004).  The gradation in the ratings increase in 10 percent 
increments according to the levels of vision impairment with 
the greatest award of 100 percent assignable for vision 
acuity of 5/200 in each eye.  See 38 C.F.R. § 4.84(a), 
Diagnostic Codes 6063-6078 (2004).

Private medical records from Bruce R. Berg, M.D., indicate 
the veteran was seen three times from June to July 1989.  
While most of the records are illegible, a prescription form 
dated July 2, 1998, notes recurrent iritis.  The treatment 
records in July indicate a clear cornea and no retinal 
lesions.  On July 1, the visual acuity in one eye was 20/60 -
1 -> 20/30+ and the other eye 20/30 -2.  At the end of the 
month, visual acuity in one eye was 20/25 and in the other 
eye 20/30 -> 20/25 -2.  

A September 1998 VA examination report indicates the veteran 
reported an occurrence of iritis in July 1998, but he was not 
taking any medication at the time of the examination.  The 
veteran's visual acuity, on examination, was 20/20 
bilaterally.  The peripheral fields were full to 
confrontation testing and extraocular muscle movements were 
also full. The pupils were round and reactive to light in 
both eyes with no afferent defect.  Slit-lamp examination 
revealed a clear cornea and lens in both eyes.  Diluted 
fundus examination showed a cup-to disk ratio of 0.5 in both 
eyes and the maculae and vessels were normal, bilaterally.  
There were no signs or symptoms of iritis at the time of the 
examination.

A May 2004 VA examination report indicates the veteran 
reported a yearly occurrence of iritis with the most recent 
episode in April 2003.  He indicated that the episodes were 
treated with eye drops from an eye doctor.  On examination, 
the findings were consistent with the prior VA examination.  
The physician noted that there were no signs or symptoms of 
iritis on examination.  

During a December 2004 VA examination, the veteran's medical 
history was consistent with previous reports.  He denied any 
current symptoms.  Slit-lamp examination revealed trace 
nuclear sclerosis of the lens in both eyes.  There were no 
signs or symptoms of iritis.  

Upon review of the record, the Board finds that staged rating 
for iritis, in accordance with the holding in Fenderson, is 
warranted.  In this regard, it appears that the veteran had 
an active episode of iritis in July 1998.  As this is the 
only occurrence documented in the records, the Board cannot 
conclude that the disability is chronic.  Thus, a 10 percent 
rating for a chronic form is not warranted.  The criteria 
also take into account visual acuity or field loss, pain, 
rest-requirements, and episodic incapacity.  The medical 
findings at the time of the episode do not indicate that any 
of these factors were applicable.  The visual acuity noted by 
Dr. Berg does not indicate whether the findings are corrected 
or uncorrected vision, but even assuming they represent 
corrected vision, they don't meet the minimum requirements of 
20/40 in one eye and 20/50 in the other in order to warrant a 
compensable rating of 10 percent.  It logically follows that 
if the minimum requirements for a compensable rating based on 
visual acuity are not met, then the requirements for higher 
requirements have also not been met.

Since a compensable rating is not warranted based on the 
factors discussed above, the Board finds that, based on the 
active pathology shown in July 1998, the minimum of 10 
percent is warranted.  Although it is unclear when the 
veteran's iritis resolved, there were no longer any signs of 
active pathology at the time of the September 1998 VA 
examination.  Thus, for the period beginning on July 1, 1998, 
when the recurrence of iritis was diagnosed until September 
24, 1998, the day preceding the VA examination that found no 
signs or symptoms of iritis, the evidence supports assignment 
of a 10 percent rating for iritis.  

Examinations in September 1998, March 2004, and December 2004 
show that the veteran's corrected vision was 20/20 and that 
there were no signs or symptoms of iritis.  Based on this 
evidence, the Board finds that from the period beginning on 
September 25, 1998, there is no evidence of recurrence or 
active pathology and, as such, there is no evidence to 
support a compensable rating for iritis from this time to the 
present.  For this reason, the benefit-of-the-doubt doctrine 
is not for application during this period, and compensable 
rating, from September 25, 1998, must be denied.  See  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

B.  Right knee

Upon review of the record, the Board finds that the evidence 
does not support a rating higher than 10 percent for patellar 
tendonitis, right anterior tibial tuberosity.  

An October 1998 VA examination report notes the veteran's 
complaints of discomfort with weather changes.  On 
examination of the right knee, there was no swelling, warmth, 
tenderness, crepitus, or effusion.  Tenderness and slight 
swelling was noted at the patellar insertion of the tibia.  
The knee was found to be stable.  Knee extension was to zero 
degrees and flexion was to 142 degrees.  X-rays of the right 
knee were normal.

VA medical records, dated in July 1999, indicate the veteran 
used his TENS unit for his knee.  

In August 1999, the veteran testified that his right knee 
stiffened up when he walked a lot, and hurt and was hard to 
bend.  He stated that when he was a Union laborer he was 
assigned to light duty, in part, due to his knee.  The 
veteran also indicated that he used a TENS unit on his knee 
daily.  He stated that he had tremors when he tried to 
straighten out his leg and could not do so without pain.  He 
also had grinding, snapping, and occasional clicking in his 
knee.  Most of the time his knee was painful to touch. 

The report of a March 2004 VA examination  notes the 
veteran's complaints of intermittent pain.  He used Bufferin 
to control the pain, which he described as a 6 or 7 on a 
scale from 1 to 10.  Reportedly, he did experience knee pain 
with prolonged standing and he indicated the knee did not 
give away, but it did lock.  The veteran did not use a cane 
and indicated that there were no other exacerbating or 
alleviating factors.  On examination, the right knee appeared 
normal.  There was full extension and 140 degrees of flexion.  
There was no ACL or MCL laxity nor was there PCL or ACL 
laxity.  A McMurray's test was negative.  Crepitus was not 
demonstrated on range of motion.  There was no subluxation, 
instability, or ankylosis of the right knee.  The right knee 
did not have excess fatigability or incoordination.  The pain 
in the right knee did not result in any functional loss 
specifically or any range of motion deficit.  X-rays or the 
right knee revealed mild medial patellofemoral joint space 
narrowing.

On December 2004 VA examination, the veteran complained of 
swelling and daily pain.  He indicated that he did not 
experience locking, buckling, popping, or grinding of the 
right knee.  The veteran also indicated that he did not use a 
cane, brace, or crutch.  Reportedly, he could not run, put 
all of his weight on his right leg, or stand for more than 
five minutes.  He reported that flare-ups occurred every two 
months and lasted for two days without any additional 
activity restrictions.  On examination of the right knee, the 
veteran did not walk with a limp.  There was no evidence of 
atrophy in the lower extremities.  There was also no 
crepitus, erythema, tenderness, ballotable effusion, warmth, 
or instability of the knee.  Extension of the right knee was 
to zero degrees and flexion was to 140 degrees without any 
pain on motion or diminution with repetitive testing.  The 
examiner noted that none of the DeLuca factors were found on 
examination of the veteran's knee.

Since residuals of patellar tendonitis, right anterior tibial 
tuberosity is not one of the specific disabilities listed in 
the rating schedule, the disability has been rated by analogy 
pursuant to the criteria of Diagnostic Code 5257, for 
"other" impairment of the knee.  See 38 C.F.R. §§ 4.20, 
4.27.  Although Diagnostic Code 5257 refers generally to 
recurrent subluxation or lateral instability, it is also 
applicable to impairment not otherwise specified in the 
rating codes.  Under this code, a 10 percent evaluation is 
warranted for slight impairment, a 20 percent evaluation is 
warranted for moderate impairment, and a 30 percent 
evaluation is warranted for severe impairment.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  

The terms "mild," "moderate," and "severe" are not defined in 
the Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6.  It 
should also be noted that use of terminology such as "mild" 
or "moderate" by VA examiners and others, although an element 
of evidence to be considered by the Board, is not dispositive 
of an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6.

The Board also points out that, when evaluating 
musculoskeletal disabilities, VA may, in addition to applying 
schedular criteria, consider granting a higher rating based 
on functional loss due to pain, weakness, excess 
fatigability, or incoordination, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).

Since there is no objective evidence of subluxation or 
laxity, the Board must look to other symptoms to determine if 
a higher rating is warranted under Diagnostic Code 5257.  
Applying the facts to the criteria of Diagnostic Code 5257, 
there is clearly no evidence of severe or even moderate 
impairment.  Although the veteran has indicated that he used 
a TENS unit on his knee and experiences pain, stiffness, and 
swelling, there is no objective evidence of at least moderate 
impairment.  The March 2004 examiner indicated that pain in 
the right knee did not result in any functional loss, 
specifically, or any range of motion deficit.  More recently, 
range of motion of the right knee has been full and without 
pain.  Indeed, none of the factors discussed in DeLuca were 
present on examinations, and the veteran, himself, reported 
flare-ups without any additional activity restrictions.  In 
view of the above, and in the absence of objective evidence 
of impairment, the Board must conclude that disability 
picture presented does not demonstrate the level of 
impairment to warrant at least the next higher, 20 percent, 
rating under Diagnostic Code 5257.

Alternatively, the Board has also considered whether a rating 
higher than 10 percent is warranted pursuant to the criteria 
of Diagnostic Codes 5260 or 5261, based on limitation of 
motion.  However, even with the veteran's subjective 
complaints, the veteran's right knee demonstrates full 
flexion and extension.  Higher ratings under these codes 
require, at a minimum, limitation of extension to at least 15 
degrees and limitation of flexion to at least 30 degrees.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5160, 5161 (2004).

Finally, in the absence of any evidence of a ankylosis of the 
knee, dislocation of semilunar cartilage, or impairment of 
the tibia or fibula, evaluation of the veteran's right knee 
under Diagnostic Codes 5256, 5258, or 5262-the only other 
musculoskeletal codes pursuant to which a rating in excess of 
10 percent for knee disability-is not warranted.

Under these circumstances, the Board must conclude that the 
preponderance of the evidence is against the claim for a 
rating higher than 10 percent for residuals of patellar 
tendonitis, right anterior tibial tuberosity.  For this 
reason, the benefit-of-the-doubt doctrine is not for 
application, and the claim must be denied.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.




ORDER

Service connection for a bilateral elbow disability is 
denied.

Service connection for a bilateral ankle disability is 
denied.

Service connection for a left knee disability is denied.

Service connection for a back disability is denied.

An initial, compensable rating of 10 percent for iritis, from 
July 1, 1998, to September 24, 1998, is granted, subject to 
the law and regulations governing the payment of monetary 
benefits.

A compensable rating for iritis, from September 25, 1998, is 
denied.

A rating in excess of 10 percent for residuals of patellar 
tendonitis, right anterior tibial tuberosity is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


